DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Igarashi (U.S. Publication 2013/0338821).
Regarding claim 1, Igarashi teaches a device for the manufacturing of a custom product by mixture of at least two components located in a respective container, at least one component being an active component contained in a capsule (container taught in paragraph 117), and at least one component being a base component in a pot (paragraph 156 containers) including a nozzle pump (paragraph 156 teaches nozzle pumps), at least one of the said containers carry an identification code, the device comprising (the mixture the mixtures are considered intended use, paragraph 38 teaches labels to be affixed to each finished container) a mixing device (paragraph 122 teaches a shaker) a selection and dosing device (paragraph 117 teaches dispensing material ) of at least one base component contained in a pot (paragraph 117 taches a container in which material is dispensed, paragraph 116 teaches a canister which material flows from ) a selection device (the control configuration in paragraph 36 picks which materials to use) of at least one active component in its capsule (paragraph 36 teaches multiple containers) means of detection (paragraph 38 teaches a barcode scanner) of the said identification code (paragraph 38 teaches labels affixed to each container) an interface configured to collect (paragraph 134 teaches a user interface) personalized data related to a user (paragraph 134 teaches a user interface capable of storing data based on information from the webcam, the personalized data being skin tone of the user); and a data processing device configured to process the personalized data using an algorithm to output instructions for manufacturing a custom product the instructions (executable program 502 and subroutine 504, see abstract) comprising an identity of at least one encapsulated active component to be included in the custom product (paragraph 34 teaches a thinner which is housed in a dispenser and is considered reading on an active component); and a quantity of at least one component to be included in the custom product (moisturizer additives taught in paragraph 34). 
Regarding claim 2, Igarashi teaches wherein the interface and the data processing device are in a control unit which include a memory which stores the said personalized data and/or instructions for the manufacture of the custom product (paragraph 36 teaches a control unit, paragraph 135 teaches a memory for the computer which is considered part of the control unit).
Regarding claim 3, Igarashi teaches wherein the control unit is selected among a mobile phone, touch pad, touchscreen watch, or a computer (paragraph 135 teaches the use of a computer as the control unit, paragraph 24 teaches the use of smart phones or similar devices).
Regarding claim 4, Igarashi teaches it comprises a treatment of manufacturing instructions device to recover the said instructions of custom product manufacture and communicate automatically the said instructions concerning the components and/or their quantities to the selection and dosage device of at least one base component contained within a pot (paragraph 135 teaches machine readable instructions which communicates with the module to select the color and proper amount of pigments, the containers for the pigments are considered reading on pots).
Regarding claim 5, Igarashi teaches wherein the custom product is a cosmetic product (paragraph 003).
Regarding claim 6, Igarashi teaches wherein the personalized data includes the user's age, the user's sex, the user's number of hours of sport per day or per week, the user's number of hours of sleep per night, the temperature of the environment in which the user lives, the humidity of the environment in which the user lives, the rate of pollution of the environment in which the user lives, and/or the characteristics of the user's skin (paragraph 22 teaches the use of cameras to measure skin color and report precise percentages of all relevant color components using custom software).

Response to Arguments
The remarks regarding the 35 U.S.C. 112 (b) rejection of claims 1-6 have been considered persuasive in light of the amendment to remove “preferably a custom cosmetic product” from claim 1. The 35 U.S.C. 112 (b) rejection is withdrawn. 
The remarks regarding the 35 U.S.C. 102 (a)(1) rejection of claim 1 have been considered and are not persuasive. 
Applicant argues that Igarashi (U.S. Publication 2013/0338821) does not teach a device where a user can implement their data and obtain a personal composition, but describes a device that takes photo/video of the skin and send a main set of instructions to cause custom cosmetic mixing. The interface configured to collect personalized data related to a user is considered computer system 301 with processor 501 and camera taught in paragraph 29, which is capable of collecting personalized data related to a user (skin color). 
Second, Applicant argues that Igarashi does not disclose an identification code on the containers and any “means of detection of said identification code” and that Igarashi only provides a barcode. The claim recites “by mixture of at least two components located in a respective container” and “at least one of the said containers comprising an identification code” which is considered taught in paragraph 38 which teaches labels being affixed to each finished container. 
Third, Applicant argues that Igarashi does not describe a selection of an encapsulated active ingredient. However, the thinner taught in paragraph 34 is considered reading on an active ingredient and each material is considered encapsulated in the dispensers taught in paragraph 34. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHU BHATIA/Primary Examiner, Art Unit 1774